           Case 1:18-cr-00056-NONE-SKO Document 125 Filed 02/23/21 Page 1 of 3


 1   Monica L. Bermudez
     Attorney at Law, SBN 275434
 2   1670 "M" Street
     Bakersfield, CA 93301
 3   Tel: (661) 616-2141
     Fax: (661) 322-7675
 4
     Attorney for
 5   Jesus Javier Hernandez-Herrera
 6                         IN THE UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
                                     ) Case No.: 1:18-CR-00056 SKO
 9   UNITED STATES OF AMERICA,       )
                                     )
10              Plaintiff,           ) ORDER TO ALLOW DEFENDANT TO
                                     ) TRAVEL OUT OF DISTRICT
11         vs.                       )
     JESUS JAVIER HERNANDEZ-HERRERA, )
12
                                     )
                Defendant            )
13
                                     )
14   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE SHEILA
15
     K. OBERTO AND HENRY CARBAJAL, ASSISTANT UNITED STATES ATTORNEY:
16           COMES NOW defendant, Jesus Javier Hernandez-Herrera, by and through his attorney of
17   record, MONICA L. BERMUDEZ, hereby requesting to allow defendant to travel out of the
18
     district.
19           Mr. Hernandez-Herrera has informed my office that he would like to travel to Kennewick,
20   WA to visit his brother-in-law. Mr. Hernandez-Herrera plans on traveling by vehicle with his
21
     family, Felipa Hernandez (wife), Yolanda Hernandez (daughter), Larry Chavez (son-in-law),
22   Alexis Mendoza (granddaughter), Marlene Mendoza (granddaughter),          and Sophia Chavez
23   (granddaughter),. Mr. Hernandez-Herrera anticipates leaving Bakersfield, CA on Sunday,
24
     February 28, 2021 at 8 a.m. and will return Sunday, March 7, 2021 by 12:00 a.m. The drive will
25   take approximately 15 hours. Mr. Hernandez-Herrera will stay with his brother-in-law, Juan
          Case 1:18-cr-00056-NONE-SKO Document 125 Filed 02/23/21 Page 2 of 3


 1   Enciso, at 1805 W Seventh Place Kennewick, WA 99336. Mr. Enciso lives with his wife, Veronica

 2   Enciso, and three children, Daniel Enciso, Jorge Enciso and Jessica Enciso.

 3          Mr. Hernandez-Herrera is on supervised release and is being supervised by United States

 4   Pretrial Services Officer Ryan Beckwith. He has no violations since being placed on release and

 5   checks in with Officer Beckwith as ordered by the court. Neither Mr. Beckwith or the Assistant

 6   Unites States Attorney, Henry Carbajal have an objection to this request.

 7           Mr. Hernandez-Herrera is scheduled for sentencing on May 27, 2021.

 8

 9                                                               Respectfully Submitted,

10   DATED: February 17, 2021                                    /s/ Monica L. Bermudez _
                                                                 MONICA L. BERMUDEZ
11                                                               Attorney for Defendant
                                                                 Bryan Sahagun
12

13

14

15

16

17

18

19

20

21

22

23

24

25
         Case 1:18-cr-00056-NONE-SKO Document 125 Filed 02/23/21 Page 3 of 3


 1                                              ORDER

 2            GOOD CAUSE APPEARING, IT IS SO ORDERED that defendant is allowed to travel

 3   out of district from February 28, 2021 through March 6, 2021.

 4

 5   IT IS SO ORDERED.
 6
     Dated:     February 23, 2021
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
